DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,734,238 B2 in view of Subramanian (US 2007/0196980 A1). 
Claim 1 of the current application (16/946,529) differs from claim 1 of US 10,734,238 B2 by further recited mask pattern of features include one or more the first features having a first material and one or more second features having a second material different than the first material.  However, the claim 1 of Us 10,734,238 clearly recited the mask pattern of features includes one or more isolated features (i.e. first features) and one or more dense features (i.e. second features).  Subramanian discloses mask pattern of features include one or more the first features (125-11) having a first material and one or more second features (125-2) having a second material comprises of the same or different than the first material (See paragraph 
The following table will match the claims between the current application vs. US 10,734,238 B2
16/946,529 Claims			US 10,743,238 Claims
	1					1
	2					2
	3					2
	4					3
	5					1 
	6					4
	7					5
	8					1
	9					18
	10					6
	11					7
	12					8
	13					9
	14					10
	15					11

	17					13
	18					14
	19					15
	
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
7.	Claims 1, 10-14, 16, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tan (US 2016/0308112 A1) in view of Subramanian (US 2007/0196980 A1).
Regarding to claim 1, Tan discloses a method comprising:
etching, in a plasma chamber, a first layer of a substrate to form a mask pattern of features, the mask pattern of features having a width that is less than a desired width of a plurality of structures to be formed by the mask pattern of features (Fig 3B or Fig 3E; Fig 2; Note the steps in Figure 2 can be repeated);
depositing, in the same plasma chamber as etching the first layer of the substrate, a passivation layer on the mask pattern of features by atomic layer deposition (ALD), the first passivation layer being deposited with a thickness that increase the width of the mask pattern of the features to the desired width, wherein the mask pattern of features including one or more first feature having a first material and one or more second feature having a second material, wherein a CD gain between one or more first features and one or more second features is the same or substantially similar after depositing the first passivation layer (See Fig 3C, Fig 3F, paragraph 0036-0040, paragraph 0049-0050, 0053, 0057-0059, fig 2; Note the steps in Figure 2 can be repeated );
etching, in the same plasma chamber, as etching the first layer of the substrate and the deposit first passivation layer, the second layer of the of the substrate to form the plurality of structures having the desired width (paragraph 0040, Fig 2, paragraph 0059-0075).
having a second material different than the first material.  Subramanian teaches disclose mask pattern of features include one or more the first features (125-1) having a first material and one or more second features (125-2) having a second material comprises of the same or different than the first material (See paragraph 0034).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Tan in view of Subramanian by having a second material different than the first material because equivalent and substitution of one for the other would produce an expected result.
Regarding to claim 10, Tan discloses the operations of deposition by ALD and etching (by ALE) the second layer in the same plasma chamber are performed without introducing a vacuum break between operations (See paragraph 0040, abstract, Tan's claim 5).
Regarding to claim 11, Tan discloses the desired width corresponds with a desired critical dimension of the plurality of features (Fig 3D, or 3E).
Regarding to claim 12, Tan discloses a critical dimension of the plurality of structures is between 10 nm to 500 nm (paragraph 0043, within applicant's range of "equals to or less than 20 nm).
Regarding to claim 13, Tan discloses a thickness of the first passivation layer is between 3 nm and about 5 nm (See paragraph 0011, within applicant's range of "between about 0.5 nm and about 3 nm").
Regarding to claim 14, Tan discloses one or more features of the mask pattern of features has a tapered profile, and wherein the method further comprises anisotropically 
Regarding to claim 16, Tan discloses depositing in the same plasma chamber as etching the first layer of the substrate and depositing the first passivation layer, a second passivation layer on the plurality of structures by ALD after etching the second layer of the substrate, the second passivation layer being deposited with a thickness corresponding to a desired CD gain (See Fig 2; Note: steps in Figures 2 can be repeated, paragraph 0040).
Regarding to claim 17, Tan discloses the first passivation layer includes silicon oxide (See paragraph 0040, 0068). Tan further teaches to use a hard mask layer. However, Tan fails to disclose the mask pattern of features includes photoresist. Subramanian teaches to use a mask feature include a hard mask or photoresist in order to protect the underlying material from etching (See 0034, 0039, Fig 1-2). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Tan in view of Subramanian by using a photoresist because it helps protect the underlying material from etching to create a pattern.  Further, equivalent and substitution of one for the other would produce an expected result.
Regarding to claim 18, Tan discloses etching the second layer of the substrate etches the second layer to depth that is less than a final desired depth (See Fig 2, Fig 3D; Note: the steps in Figure 2 can be repeated).
Regarding to claim 19, Tan discloses wherein depositing the first passivation layer by ALD includes:

converting the precursor with plasma to form an adsorption-limited amount of the first passivation layer, and
repeating operations of introducing the precursor and converting the precursor until the thickness of the first passivation layer is deposited on the mask pattern of features (See paragraph 0035-0036, 0055-0056, and 0059-0068).

8.	Claims 2-4, 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. (US 2016/0308112 A1) and Subramanian (US 2007/0196980 A1) as applied to claims 1, 10-14, 16, 17-19 above, and further in view of Jeong et al. (US 2017/0323831 Al).
Regarding to claim 2, Tan and Subramanian fail to disclose the mask pattern of features includes one or more isolated features in an isolated feature region (II) and one or more dense features in a dense feature region having a greater density than the isolated feature region. Jeong teaches the mask pattern of features (115 and 215) includes one or more isolated features (215) in an isolated feature region (II) and one or more dense features (115) in a dense feature region (I) having a greater density than the isolated feature region because it helps to perform different functions of the memory structure (Fig 1, paragraph 0015-0019). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Tan and Subramanian in view of Jeong by having the mask pattern of features (115 and 215) includes one or more isolated features (215) in an isolated feature region (II) and one or more dense features (115) in a dense feature region (I) having a greater 
Regarding to claim 3, Tan teaches the critical dimension (CD) (i.e. the width of the stack structure) between different regions is the same or substantially similar after depositing the first passivation (See 0043, Fig 3C-3D, Fig 3E). Jeong also teaches a critical dimension (CD) gains between the one or more isolated features in the isolated feature region (II) and the one or more dense features in the dense region (I) is the same or substantially similar after depositing the first passivation layer (See Fig 2-3, paragraph 0029-0038).
Regarding to claim 4, Tan teaches a depth change between different regions is the same or substantially similar after etching the second layer of the substrate (Fig 3C-3D, Fig 3E). Jeong teaches a depth change between the isolated feature region and the dense feature region is the same or substantially similar after etching the second layer of the substrate (Fig 4).
Regarding to claim 6, Tan teaches a CD of the mask pattern of features between different regions is the same of substantially similar prior to depositing the first passivation layer (Fig 3C, 3D, paragraph 0043). Jeong teaches a CD of the mask pattern of features between on or more isolated features (215) and the one of more dense features (115) is the same or substantially similar prior to depositing the first passivation layer (241) (See Fig 1).
Regarding to claim 7, Tan teaches a plurality of structure define a first feature and second feature; wherein a CD gain between first feature and second feature is the same or substantially similar after etching the second layer of the substrate (See Fig 3C-3D). However, Tan fails to disclose a plurality of structures define at least a first feature having a first aspect ratio and a second feature having a second aspect ratio different than the first aspect ratio. An .

9.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. (US 2016/0308112 A1) and Subramanian (US 2007/0196980 A1) as applied to claims 1, 10-14, 16, 17-19 above, and further in view of Cheng et al. (US 2019/0122937 A1).
Regarding to claim 9, Tan fails to disclose the first material includes silicon and the second material includes silicon-germanium or germanium.  Subramanian teaches the first material includes silicon (paragraph 0034).  Subramanian fails to disclose the second material includes silicon-germanium or germanium.  However, Subramanian discloses the second material can be different from the first material and can be doped material (paragraph 0034).  Cheng discloses the first material comprises silicon and the second material comprises doped silicon-germanium or germanium (paragraph 0021-0022). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Tan .

10.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. (US 2016/0308112 A1) and Subramanian (US 2007/0196980 A1) as applied to claims 1, 10-14, 16, 17-19  above, and further in view of Kim et al. (US 2015/0187602 Al).
Regarding to claim 15, Tan and Subramanian fails to explicitly disclose a space CD of the mask pattern of features is equal to or less than about 5 nm. Kim teaches a space CD (i.e. a pitch) of the mask pattern of features is between 1 to 20 nm including example of 5 nm (paragraph 0022; 0116; Note 1 nm is within applicant's range). In the absence of unexpected result, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform routine experiment to obtain optimal space CD of the mask pattern of features because it has been held that determination of workable range is not considered inventive.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH X TRAN whose telephone number is (571)272-1469.  The examiner can normally be reached on Monday-Thursday; every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BINH X. TRAN
Examiner
Art Unit 1713



/BINH X TRAN/               Primary Examiner, Art Unit 1713